Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Janko et al. U.S. Publication 2010/0174367 A1 discloses a stent comprising a tube having an outer diameter and a lumen, the tube being formed from an iron alloy containing at least one strong nitride-forming element, the total alloy element content of the iron alloy is less than or equal
to 3 wt. %, and a total content of the strong nitride-forming element is greater than or equal to 0.05wt. %. However, Janko et al. does not expressly disclose nor render obvious wherein the strong nitride-forming element comprises at least one of Ti, Cr, Zr, Nb, V, B, W and Mo. In addition, Janko et al. does not expressly disclose nor render obvious the stent has a microstructure comprising a grain size number greater than or equal to 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774